DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2021 and 12/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler (US 20180317762 A1).
Regarding claim 1, Fowler discloses: A trocar for insertion into an organ of a patient (see Paragraph 28 mentioning insertion of the device through a trocar), the trocar comprising: a cannula 
Regarding claim 2, Fowler discloses the invention of claim 1, Fowler further discloses wherein the optical assembly is configured to modify a tilt angle of the FOV in response to an adjustment by a user (as insertable element 300, is an embodiment of insertable device 100 which is moveable on a hinge, a user is seen to be able to modify the tilt angle to a desired location for the camera image capture)
Regarding claim 5, Fowler discloses the invention of claim 2, Fowler further discloses wherein the optical assembly comprises a tiltable element on which the camera is mounted so as to deflect a direction of view of the camera (see Fig. 1b showing a tiltable camera element that is seen to be manipulatable by a user to a desired location)
Regarding claim 7, Fowler discloses A method, comprising:  14BIO6227USNP1 inserting a trocar into an organ of a patient (see Paragraph 28 mentioning a trocar must be first inserted into a patient before the insertable device may be inserted), the trocar comprising a cannula having a distal opening (345, see Fig. 3 showing the cannula having a distal opening), and a channel inside the cannula (see Paragraph 28 mention element 345 as a cannula which inherently will have an opening passing through the device); and using an optical assembly comprising a camera (insertable device 300, an embodiment of insertable device 100 comprising a camera 125, see Fig. 1b) that is 5disposed at a distal end of the channel (see Fig. 1b), 
Regarding claim 8, Fowler discloses the method of claim 7, Fowler further discloses modifying a tilt angle of the FOV in response to an adjustment by a 10user (see Fig. 1b having insertable element 100 attached to a hinge that a user may manipulate to a desired angle)
Regarding claim 11, Fowler discloses the invention of claim 8, Fowler further discloses wherein modifying the tilt angle comprises tilting a tiltable element on which the camera is mounted so as to deflect a direction of view of the camera (see Fig. 1b showing insertable element 100 on a hinge element that is seen to be manipulatable by a user to a desired angle in which to capture images with camera 125)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 20180317762 A1) in view of Hua (US 20150238071 A1)
Regarding claim 3, Fowler discloses all limitations of the invention of claim 2.

However, in the same field of endeavor, namely surgical imaging and laparoscopic devices, Hua discloses an optical 15assembly comprising a tiltable mirror that is configure to modify the tilt angle of the FOV by deflect a direction of view of the camera (see Paragraph 32 mentioning a two-axis mirror component comprising an image-capture device that is steerable on the two axes, seen to be tiltable between the two different axes) to steer and scan the foveated field along two directions transverse to one another in response to a control signal from control device towards subregions of interest to acquire high-resolution images (see Paragraph 32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the insertable device of Fowler to include the tiltable mirror of Hua to, in this case, steer the field of view of the camera device of Fowler along two directions transverse to one another in response to a control signal from control device towards subregions of interest to acquire high-resolution images (see Paragraph 32)
Regarding claim 4, the combination of Fowler and Hua disclose the invention of claim 3, the combination further disclose wherein the tiltable mirror is a MEMS mirror (see Hua Paragraph 32 mentioning the mirror device is a two-axis MEMS mirror)
Regarding claim 9, Fowler discloses all limitations of the invention of claim 8.
However, Fowler fails to expressly disclose wherein modifying the tilt angle comprises tilting a tiltable mirror that is configured to deflect a direction of view of the camera.
However, in the same field of endeavor, namely surgical imaging and laparoscopic devices, Hua discloses Hua discloses an optical 15assembly comprising a tiltable mirror that is configure to modify the tilt angle of the FOV by deflect a direction of view of the camera (see Paragraph 32 mentioning a two-axis mirror component comprising an image-capture device that is steerable on the two axes, seen to be tiltable between the two different axes) to steer and scan the foveated field along two directions transverse to one another in response to a control signal from control device towards subregions of interest to acquire high-resolution images (see Paragraph 32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the insertable device of Fowler to include the tiltable mirror of Hua to, in this case, steer the field of view of the camera device of Fowler along two directions transverse to one another in response to a control signal from control device towards subregions of interest to acquire high-resolution images (see Paragraph 32)
Regarding claim 10, the combination of Fowler and Hua discloses the invention of claim 9, the combination further discloses wherein the tiltable mirror is a MEMS mirror (see Hua Paragraph 32 mentioning the mirror device is a two-axis MEMS mirror).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 20180317762 A1) in view Kienzle (US 20190321077 A1)
Regarding claim 6, Fowler discloses all limitations of the invention of claim 5.
However, Fowler does not expressly disclose wherein the tiltable element is a MEMS element.
However, in the same field of endeavor, namely image-capture devices for use in laparoscopic surgery procedures, Kienzle discloses a visualization sensor 1132 in addition to simple or tilt orientation sensors (see Paragraphs 156-158, mentioning microsensors, such location sensors are part of the MEMS technology as microsensors) to transmit the orientation of the image via wire or wireless protocol to the controller for processing and correction of the rotational orientation of the image on screen or other display, to stabilize the image (see Paragraphs 156 and 157)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the tiltable hinge element of Fowler to include the orientation sensors of Kienzle to, in this case, transmit the orientation of the image via wire or wireless protocol to the controller for processing and correction of the rotational orientation of the image on screen or other display, to stabilize the image (see Paragraphs 156 and 157). It is noted that the inclusion of a tilt sensor as disclosed by Kienzle would make the tiltable element a MEMS element as the orientation of the image of the camera as a result of the hinge position would transmit data to a microsensor for processing, therefore making the tiltable element a MEMS element.
Regarding claim 12, Fowler discloses all limitations of the method of claim 11.
However, Fowler does not expressly disclose wherein the tiltable element is a MEMS element.
However, in the same field of endeavor namely image-capture devices for use in laparoscopic surgery procedures, Kienzle discloses a visualization sensor 1132 in addition to simple or tilt orientation sensors (see Paragraphs 156 and 157, such location sensors are part of the MEMS technology as microsensors) to transmit the orientation of the image via wire or wireless protocol to the controller for processing and correction of the rotational orientation of the image on screen or other display, to stabilize the image (see Paragraphs 156 and 157)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have modified the tiltable hinge element of Fowler to include the orientation sensors of Kienzle to, in this case, transmit the orientation of the image via wire or wireless protocol to the controller for processing and correction of the rotational orientation of the image on screen or other display, to stabilize the image (see Paragraphs 156 and 157). It is noted that the inclusion of a tilt sensor as disclosed by Kienzle would make the tiltable element a MEMS element as the orientation of the image of the camera as a result of the hinge position would transmit data to a microsensor for processing, therefore making the tiltable element a MEMS element.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 20190053691 A1 to Hansen, and US 20150157387 A1 to OuYang all disclose surgical imaging device for use in laparoscopic surgeries involving trocars
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771